Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic communication with Attorney Kevin J. Dunleavy (2155990606) on 12/24/2021.

The application has been amended as follows: 

Claim 6
A surgical instrument set used in unilateral biportal endoscopy, the surgical instrument set comprising:
a plurality of enlarging tubes having different diameters and configured to form two separate passageways including a working portal and an endoscopic portal that extend to a surgical site for progression of bidirectional vertebral endoscopic surgery;
a muscle detacher comprising a blade portion and a handle portion configured to detach a muscle from a bone at the surgical site by being inserted into one of the pathways secured by the enlarging tubes;
a root retractor comprising a first curved portion at a center of the root retractor, [[and]] a  and a grooved portion having a curvature facing opposite to a direction of curvature of the first curved portion; and
an endoscope configured to be inserted into the body through a remaining one of the pathways secured by the enlarging tubes and to capture an image of the surgical site, wherein the endoscope includes a sheath mechanism provided with a guide tube configured to control the direction of a saline solution during the unilateral biportal endoscopy.

Reasons for Allowance
Claim 6

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination,
a surgical instrument set used in unilateral biportal endoscopy, the surgical instrument set comprising:
a muscle detacher comprising a blade portion and a handle portion configured to detach a muscle from a bone at the surgical site by being inserted into one of the pathways secured by the enlarging tubes;
a root retractor comprising a first curved portion at a center of the root retractor, a second curved portion at an end of the root retractor configured to retract the muscle separated from the bone by the muscle detacher and to secure an additional working space and a grooved portion having a curvature facing opposite to a direction of curvature of the first curved portion, along with the remaining features of claim 6.




The prior art Geum (KR 1441320 B1) does not provide a root retractor comprising a first curved portion at a center of the root retractor, a second curved portion at an end of the root retractor configured to retract the muscle separated from the bone by the muscle detacher and to secure an additional working space and a grooved portion having a curvature facing opposite to a direction of curvature of the first curved portion. 

Lauderdale (US 5743853 A) and Moskovitz (US 5741261 A) teach muscle/nerve retractors that can be used with an endoscope. But there is no motivation to modify their retractors to make them equivalent to the root retractor comprising a first curved portion at a center of the root retractor, a second curved portion at an end of the root retractor and a grooved portion having a curvature facing opposite to a direction of curvature of the first curved portion, of claim 6 and include in the surgical instrument set as recited in claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795